     Case 2:20-cv-10018-AB-SK Document 57-1 Filed 08/20/21 Page 1 of 1 Page ID #:187



1

2
                        IN THE UNITED STATES DISTRICT COURT
3

4
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

5                                WESTERN DIVISION
6
      WESLEY HUMPSTON,                         Case No.: 2:20-cv-10018-AB (SKx)
7
                  Plaintiff,
8
                                               [PROPOSED] ORDER APPROVING
9     vs.                                      VOLUNTARY DISMISSAL WITH
10                                             PREJUDICE
      THOMAS BLACK; ANTHONY
11    HAWK; THE BERRICS, LLC; DOES 1-
12    10,
13                Defendants
14                               [PROPOSED] ORDER
15

16          The Court hereby approves the NOTICE OF VOLUNTARY DISMISSAL
17
      WITH PREJUDICE, and The Court hereby DISMISSES the above captioned case
18

19
      with prejudice.

20

21
      Dated: _____________________
22

23
                                         By:
24                                             The Honorable Andre Birotte, Jr.
                                               United States District Judge
25                                             Central District of California
26

27

28
                                           -1-
